ACCEPTED
                                                                                      12-14-00262
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                            6/11/2015 12:16:40 PM
                                                                                    CATHY LUSK
                                                                                           CLERK

                          NO. 12-14-00262-CV

CHARLES ALFORD AND                    §    IN THE TWELFTH FILED IN
MARY LOU ALFORD                       §                   12th COURT OF APPEALS
                                                               TYLER, TEXAS
Plaintiffs,                           §                   6/11/2015 12:16:40 PM
                                      §                        CATHY S. LUSK
V.                                    §    COURT OF     APPEALSClerk
                                      §
ROBERT THOMAS                         §
MCKEITHEN, EOG                        §
RESOURCES, INC., AND                  §
CENTRAL TEXAS LAND                    §
SERVICES                              §
Defendants.                           §    TYLER, TEXAS

                    SECOND MOTION TO EXTEND
                  TIME TO FILE APPELLEE’S BRIEF
TO THE HONORABLE JUSTICES OF SAID COURT:
      Now comes Robert Thomas McKeithen, Appellee in the above styled

and numbered cause, and moves this Court to grant an additional extension

of time to file Appellee’s brief, pursuant to Rule 38.6 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

      1.    This case is an appeal from the 1ST Judicial District Court of San

Augustine County, Texas, of a real property case.

      2.    The case below was styled the Charles Alford and Mary Lou

Alford v. Robert Thomas McKeithen, EOG Resources, Inc. and Central Texas

Land Services, and numbered CV-12-9344.

      3.    The after a jury trial in which the jury found in favor of the

Appellees, the trial court signed a take nothing judgment.

                                     -1-
     4.    Appellant’s brief was filed on April 24, 2015.

     5.    Appellee requests a 15-day extension of the time to file his

Appellee’s Brief which is presently due on June 25, 2015. See TEX. R. APP. P.

4.1, 38.6.(b). The new due date would be July 10, 2015.

     6.    One prior extension for Appellee’s brief has been requested, and

one additional extension of time has been granted to EOG Resources, Inc.

and Central Texas Land Services.

     10.   Appellee relies on the following facts as good cause for the

requested extension:

     Counsel has a brief in an accelerated appeal due Monday June 15, 2015,

in Cause No. 09-15-00185, ITIO T.V., P.V., and K.V., Children, pending in the

Ninth Court of Appeals of Texas. Counsel also has a divorce hearing

scheduled in Cause No. C1430027, ITMOTMO Catherine Russell and Gary

Lynn Russell, pending in the 420TH Judicial District Court of Nacogdoches

County, Texas, on that same day. Counsel is also attending an out-of-town

wedding for his niece on the weekend beginning June 19, 2015. Counsel was

in a bench trial in Cause No. C1228614, ITIO J.H.D., a Child, in the County

Court-at-Law of Nacogdoches County, Texas. Counsel had a temporary

hearing on June 10, 2015, in Cause No. C1530903, ITMOTMO Jeanette Rae

LaMont and Michael Hiromi LaMont and ITIO D.A.L. and L.N.L., Children,



                                     -2-
pending in the 420TH Judicial District Court of Nacogdoches County, Texas.

     WHEREFORE, PREMISES CONSIDERED, Appellee prays that

this Court grant this Second Motion To Extend Time to File Appellee’s Brief,

and for such other and further relief as the Court may deem appropriate.

                                   Respectfully submitted,

                                   LAW OFFICES OF NOEL D. COOPER
                                   117 North Street, Suite 2
                                   Nacogdoches, Texas 75961
                                   Telephone: (936) 564-9000
                                   Telecopier: (936) 715-6022



                                   By:/s/Noel D. Cooper
                                      Noel D. Cooper
                                      State Bar No. 00796397
                                      Attorney    for    Robert      Thomas
                                      McKeithen




                                    -3-
                  CERTIFICATE OF CONFERENCE

     This is to certify that I have conferred with counsel for Appellants and

counsel for co-Appellees, and neither opposes this motion.


                                   /s/Noel D. Cooper
                                   Noel D. Cooper


                  CERTIFICATE OF COMPLIANCE
     Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that this document is

computer generated and contains 388 words based on a computer word

count.


                                   /s/Noel D. Cooper
                                   Noel D. Cooper




                                     -4-
                     CERTIFICATE OF SERVICE
     I certify that I delivered a copy of this Second Motion to Extend Time

to File Appellee’s Brief to each attorney of record or party in accordance

with the Texas Rules of Appellate Procedure on June 11, 2015, at the

addresses and manners below.


     Tom Rorie
     Attorney for Charles Alford and Mary Lou Alford
     Attorney at Law
     210 North Street
     Nacogdoches, Texas 75961
     TEL: (936) 559-1188
     FAX: (936) 559-0099
     By Electronic Filing Manager

     Jason R. Mills
     Attorney for EOG Resources, Inc. and Central Texas Land Services
     Freeman Mills PC
     110 N. College, Suite 1400
     Tyler, Texas 75702
     TEL: (903) 592-7755
     FAX: (903) 592-7787
     By Electronic Filing Manager


                                  /s/Noel D. Cooper
                                  Noel D. Cooper




                                   -5-